DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 11, the limitation, “wherein, in the off mode, the reference Bragg reflection wavelength is in the UV range and, respectively, in the first Bragg reflection mode, the first Bragg reflection wavelength is in the 380-780nm range, for example in the 400-460nm range,” renders the scope of the claim unclear.  Namely, it is unclear if applicant is claiming the 
Similar arguments apply to claim 16

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 5,877,826) in view of Chien et al. (US 2008/0030635 A1).
In regard to claim 1, Yang et al. discloses an optical filter comprising (see e.g. Figures 1-8): 
a liquid crystal cell 10 comprising two electrodes 24 facing each other, and separated by a cell gap and a cholesteric liquid crystal mixture inserted between the two electrodes 24 (see e.g. Column 5, lines 48-Column 6 line 2);
the liquid crystal cell 10 being configured to apply a voltage between the two electrodes 24 (see e.g. Column 5, lines 48-Column 6 line 2);
 the cholesteric liquid crystal mixture comprises a chiral dopant and a dual frequency liquid crystal host material (see e.g. Column 3 lines 49-58), the dual frequency liquid crystal host material having a cross-over frequency (see e.g. Column 5, lines 48-Column 6 line 2, Example 3),
(see e.g. Example 3 where red light was reflected), when the applied voltage is null and when the applied voltage is modulated at a frequency higher than a high frequency limit (note that before voltage application, the cell will have a planar twisted state, then with high voltage applied, a reflective planar texture is achieved see e.g. Column 4, lines 32-37), and 
wherein the liquid crystal cell has a first Bragg reflection mode with an unwound planar structure and a first Bragg reflection wavelength, when the applied voltage is higher than a threshold voltage and the applied voltage is modulated at another frequency comprised in an intermediate frequency range which is above the cross-over frequency and below the high frequency limit, the first Bragg reflection wavelength being different from the reference Bragg reflection wavelength (see e.g. Column 4, lines 46-57 where a transient state is disclosed).
Yang et al. fails to disclose
each of the two electrodes being covered by an alignment layer.
However, Chien et al. discloses
each of the two electrodes 16,18 being covered by an alignment layer 20, 22 (see e.g. Figure 1). 
Given the teachings of Chien et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al. with each of the two electrodes being covered by an alignment layer.
Doing so would provide a predetermined alignment to the liquid crystal material, which provides a more uniform light transmission/reflection characteristic.
In regard to claim 3, Yang et al., in view of Chien et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the chiral dopant has a helical twisting power higher than or equal to 100 µm-1.	However, one of ordinary skill in the art would recognize setting the helical twist power by adjusting the concentration of the dopant to achieve a desired pitch of the cholesteric layer.
Thus, one of ordinary skill in the art would recognize utilizing wherein the chiral dopant has a helical twisting power higher than or equal to 100 µm-1 , since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view of Chien et al., with wherein the chiral dopant has a helical twisting power higher than or equal to 100 µm-1.
Doing so would result in a desired pitch of the liquid crystal material.
	In regard to claim 4, Yang et al., in view of Chien et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the dual frequency liquid crystal host material has a cross-over frequency lower than 10 kilohertz, or lower than 5 kHz, and a threshold voltage lower than about 100 V, the cholesteric liquid crystal mixture having a high frequency range, the high frequency range extending above the high frequency limit, the high frequency limit being lower than 100 kHz.
However, one of ordinary skill in the art would recognize utilizing wherein the dual frequency liquid crystal host material has a cross-over frequency lower than 10 kilohertz, or lower than 5 kHz, and a threshold voltage lower than about 100 V, the cholesteric liquid crystal mixture having a high frequency range, the high frequency range extending above the high 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device Yang et al., in view of Chien et al., with wherein the dual frequency liquid crystal host material has a cross-over frequency lower than 10 kilohertz, or lower than 5 kHz, and a threshold voltage lower than about 100 V, the cholesteric liquid crystal mixture having a high frequency range, the high frequency range extending above the high frequency limit, the high frequency limit being lower than 100 kHz.
Doing so would provide a set of frequency and voltage ranges that are specific to a liquid crystal composite material used in the device.
In regard to claim 5, Yang et al., in view of Chien et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the dual frequency liquid crystal host material comprises W- 1978C or W-183lA and/or wherein the chiral dopant comprises (13bR)-5,6-Dihydro-5-(trans- 4-propylcyclohexyl)-4H-dinaphtho[2,1-f: l',2'-h] [1,5]dioxonin.
However, it would have been obvious to one of ordinary skill in the art to select the dual frequency liquid crystal host material comprises W- 1978C or W-183lA and/or wherein the chiral dopant comprises (13bR)-5,6-Dihydro-5-(trans- 4-propylcyclohexyl)-4H-dinaphtho[2,1-f: l',2'-h] [1,5]dioxonin, as a matter of design choice.  Namely, one of ordinary skill would recognize choosing a liquid crystal material and dopant to achieve a desired pitch and driving characteristics.

Doing so would provide a desired liquid crystal and dopant combination that is suitable to the device.
In regard to claim 7, Yang et al. discloses the limitations as applied to claim 1 above, and
a first optical filter and a second optical filter according to claim 1, the first optical filter having a predetermined first Bragg reflection wavelength and the second optical filter having a predetermined second Bragg reflection wavelength, the first optical filter and the second optical filter being arranged optically in series (see e.g. Figure 1a-c where two optical filters are in series).
In regard to claim 8, Yang et al. discloses the limitations as applied to claim 7 above, and
wherein the first optical filter and the second optical filter differ either by optical handedness or by a value of their respective Bragg reflection wavelengths (see e.g. Column 3, lines 37-63).
In regard to claim 14, Yang et al. discloses a method for tuning a reflection wavelength in an optical filter comprising (see e.g. Figures 1-8):
providing a cholesteric liquid crystal mixture in sandwich between two electrodes 24 in a liquid crystal cell, the cholesteric liquid crystal mixture comprising a chiral dopant and a dual (see e.g. Column 3 lines 49-58), the dual frequency liquid crystal host material having a threshold voltage and a cross-over frequency(see e.g. Column 3 lines 49-58), defining an intermediate frequency range, above the cross-over frequency, where the liquid crystal mixture has a dielectric anisotropy that varies with frequency and is negative (see e.g. Column 4 for transient planar texture), and a high frequency range above the intermediate frequency range where the liquid crystal mixture has a dielectric anisotropy that is independent from frequency and negative (note that before voltage application, the cell will have a planar twisted state, then with high voltage applied, a reflective planar texture is achieved see e.g. Column 4, lines 32-37), the liquid crystal cell having a reference Bragg reflection wavelength in the 300 - 900 nm range (see e.g. Example 3 where red light was reflected), and, 
in an off mode, applying to the electrodes no voltage or a voltage modulated at a frequency in the high frequency range, such that the liquid crystal cell has the reference Bragg reflection wavelength while the cholesteric liquid crystal mixture is non-scattering in transmission at other wavelengths (note that before voltage application, the cell will have a planar twisted state, then with high voltage applied, a reflective planar texture is achieved see e.g. Column 4, lines 32-37); 
in a first predetermined mode, applying a voltage above the threshold voltage modulated at a first frequency in the intermediate frequency range such that the liquid crystal cell has a first Bragg reflection wavelength that is a function of the first frequency while the cholesteric liquid crystal mixture is non-scattering in transmission at other wavelengths, the first Bragg reflection wavelength being different from the reference Bragg reflection wavelength (see e.g. Column 4 for transient planar texture which has a pitch of 2P).
Yang et al. fails to disclose

However, Chien et al. discloses
each of the two electrodes 16,18 being covered by an alignment layer 20, 22 (see e.g. Figure 1). 
Given the teachings of Chien et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al. with each of the two electrodes being covered by an alignment layer.
Doing so would provide a predetermined alignment to the liquid crystal material, which provides a more uniform light transmission/reflection characteristic.
In regard to claim 15, Yang et al. discloses the limitations as applied to claim 14 above, and
at least one of :
in a low frequency mode, applying a voltage higher than the threshold voltage modulated at a frequency in a low frequency range lower than the cross-over frequency so as to switch the liquid crystal mixture into a homeotropic structure that has no Bragg reflection while the cholesteric liquid crystal mixture is non-scattering in transmission in the low frequency mode (see e.g. Column 4, lines 62); 
in a second predetermined mode, applying a voltage higher than the threshold voltage modulated at second frequency in the intermediate frequency range such that the liquid crystal cell has a second Bragg reflection wavelength that is a function of the second frequency while the cholesteric liquid crystal mixture is non-scattering in transmission at other wavelengths, the second Bragg reflection wavelength being different from both the first Bragg reflection wavelength and the reference Bragg reflection wavelength.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 5,877,826) in view of Chien et al. (US 2008/0030635 A1) and further in view of Wang et al. (US 2015/0131039 A1).
In regard to claim 2, Yang et al., in view of Chien et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the dual frequency liquid crystal host material has a refractive index birefringence lower than 0.2 in the visible range.
However, Wang et al. discloses
a birefringence of greater than 0.05 to 0.4 (see e.g. paragraph [0014]), which overlaps applicant’s claimed range.  It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Given the teachings of Wan get al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view Chien et al., with wherein the dual frequency liquid crystal host material has a refractive index birefringence lower than 0.2 in the visible range.
Doing so would provide a typical value of the liquid crystal birefringence as is known in the art.

Claims 6, 9-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 5,877,826) in view of Chien et al. (US 2008/0030635 A1) and further in view of Woodgate et al. (US 2006/0098296 A1).
In regard to claim 6, Yang et al., in view of Chien et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the liquid crystal cell is adapted to be controlled by a controller, so as to operate at least in the first Bragg reflection mode under an applied voltage above the threshold voltage, modulated at a first predetermined frequency comprised in the intermediate frequency range, the liquid crystal mixture having a planar structure in a 5Attorney Docket No. 525143US Preliminary Amendment high frequency mode, wherein the applied voltage is higher than the threshold voltage and the frequency of applied voltage is in the high frequency range, the liquid crystal cell in the high frequency mode having a Bragg reflection wavelength equal to the reference Bragg reflection wavelength.
However, Woodgate et al. discloses controlling modes of device operation utilizing a controller (see e.g. paragraph [0114]).
Given the teachings of Woodgate et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view of Chien et al., with wherein the liquid crystal cell is adapted to be controlled by a controller, so as to operate at least in the first Bragg reflection mode under an applied voltage above the threshold voltage, modulated at a first predetermined frequency comprised in the intermediate frequency range, the liquid crystal mixture having a planar structure in a 5Attorney Docket No. 525143US Preliminary Amendment high frequency mode, wherein the applied voltage is higher than the threshold voltage and the frequency of applied voltage is in the high frequency range, the liquid crystal cell in the high frequency mode having a Bragg reflection wavelength equal to the reference Bragg reflection wavelength.
Doing so would provide a means for adjusting the optical device to operate under various modes.
In regard to claim 9, Yang et al., in view of Chien et al., discloses the limitations as applied to claim 1 above, but fails to disclose
a controller configured to control the optical filter at least in the first Bragg reflection mode and, respectively, in one of an off mode and of a high frequency mode according to which, in the off mode, the controller applies no voltage to the electrodes, the liquid crystal cell having, in the off mode, the reference Bragg reflection wavelength, and, respectively, in the high frequency mode, the controller applies a voltage above the threshold voltage that is modulated at a frequency in the high frequency range, the liquid crystal cell having, in the high frequency mode, a Bragg reflection wavelength of similar value than the reference Bragg reflection wavelength 6Attorney Docket No. 525143US Preliminary Amendment and wherein, in the first Bragg reflection mode, the controller applies a voltage above the threshold voltage that is modulated at a first predetermined frequency comprised in the intermediate frequency range so that the liquid crystal cell has a first predetermined Bragg reflection wavelength.
However, Woodgate et al. discloses controlling modes of device operation utilizing a controller (see e.g. paragraph [0114]).
Given the teachings of Woodgate et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view of Chien et al., with a controller configured to control the optical filter at least in the first Bragg reflection mode and, respectively, in one of an off mode and of a high frequency mode according to which, in the off mode, the controller applies no voltage to the electrodes, the liquid crystal cell having, in the off mode, the reference Bragg reflection wavelength, and, respectively, in the high frequency mode, the controller applies a voltage above the threshold voltage that is modulated at a frequency in the high frequency range, the liquid 
Doing so would provide a means for adjusting the optical device to operate under various modes.
In regard to claim 10, Yang et al., discloses the limitations as applied to claim 9 above, but fails to disclose 
wherein the controller is further configured to control the optical filter in the first Bragg reflection mode, and wherein the controller applies a voltage above the threshold voltage modulated at a second predetermined frequency in the intermediate frequency range so that the liquid crystal cell has a second predetermined Bragg reflection wavelength, the second predetermined frequency being different from the first predetermined frequency, and the second Bragg reflection wavelength being different from the first predetermined Bragg reflection wavelength.
However, Woodgate et al. discloses controlling modes of device operation utilizing a controller (see e.g. paragraph [0114]).
Given the teachings of Woodgate et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view of Chien et al., with wherein the controller is further configured to control the optical filter in the first Bragg reflection mode, and wherein the controller applies a voltage above the threshold voltage modulated at a second predetermined frequency in the 
Doing so would provide a means for adjusting the optical device to operate under various modes.
In regard to claim 11, Yang et al., in view of Chien et al., discloses the limitations as applied to claim 9 above, but fails to disclose
Wherein, in the off mode, the reference Bragg reflection wavelength is in the UV range and, respectively, in the first Bragg reflection mode, the first Bragg reflection wavelength is in the 380-780nm range, for example in the 400-460nm range.
However, one of ordinary skill in the art would recognize utilizing wherein, in the off mode, the reference Bragg reflection wavelength is in the UV range and, respectively, in the first Bragg reflection mode, the first Bragg reflection wavelength is in the 380-780nm range, for example in the 400-460nm range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Namely, one of ordinary would select the materials to operate in a selected wavelength range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view of Chien et al., with wherein, in the off mode, the reference Bragg reflection wavelength is in the UV range and, respectively, in the first Bragg reflection mode, the first Bragg reflection wavelength is in the 380-780nm range, for example in the 400-460nm range.

In regard to claim 12, Yang et al., in view of Chien et al. discloses the limitations as applied to claim 9 above, but fails to disclose
an optical component having an optical power arranged in series with the optical filter.
However, one of ordinary skill in the art would recognize incorporating the claimed optical filtering device to a lens, eyeglasses, or other component with optical power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view of Chien et al., with an optical component having an optical power arranged in series with the optical filter.
By applying such a filter to a device such as a lens or eyeglasses, profitability may be increased by allowing for selective reflection of some portions of the EM spectrum.
In regard to claim 13, Yang et al., in view of Chien et al., discloses the limitations as applied to claim 9 above, but fails to disclose
the optical device comprising a pair of eyeglasses or a lens.
However, one of ordinary skill in the art would recognize incorporating the claimed optical filtering device to a lens, eyeglasses, or other component with optical power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view of Chien et al., with the optical device comprising a pair of eyeglasses or a lens.
By applying such a filter to a device such as a lens or eyeglasses, profitability may be increased by allowing for selective reflection of some portions of the EM spectrum.

In regard to claim 16, Yang et al., in view of Chien et al., discloses the limitations as applied to claim 10 above, but fails to disclose
wherein, in the off mode, the reference Bragg reflection wavelength is in the UV range and, respectively, in the first Bragg reflection mode, the first Bragg reflection wavelength is in the 380-780nm range, for example in the 400-460nm range.
However, one of ordinary skill in the art would recognize utilizing wherein, in the off mode, the reference Bragg reflection wavelength is in the UV range and, respectively, in the first Bragg reflection mode, the first Bragg reflection wavelength is in the 380-780nm range, for example in the 400-460nm range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Namely, one of ordinary would select the materials to operate in a selected wavelength range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view of Chien et al., with wherein, in the off mode, the reference Bragg reflection wavelength is in the UV range and, respectively, in the first Bragg reflection mode, the first Bragg reflection wavelength is in the 380-780nm range, for example in the 400-460nm range.
Doing so would provide a filter that reflects in a desired portion of the EM spectrum such as the UV or blue range.
In regard to claim 17, Yang et al., in view of Chien et al. discloses the limitations as applied to claim 10 above, but fails to disclose
an optical component having an optical power arranged in series with the optical filter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view of Chien et al., with an optical component having an optical power arranged in series with the optical filter.
By applying such a filter to a device such as a lens or eyeglasses, profitability may be increased by allowing for selective reflection of some portions of the EM spectrum.
In regard to claim 18, Yang et al., in view of Chien et al. discloses the limitations as applied to claim 11 above, but fails to disclose
an optical component having an optical power arranged in series with the optical filter.
However, one of ordinary skill in the art would recognize incorporating the claimed optical filtering device to a lens, eyeglasses, or other component with optical power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view of Chien et al., with an optical component having an optical power arranged in series with the optical filter.
By applying such a filter to a device such as a lens or eyeglasses, profitability may be increased by allowing for selective reflection of some portions of the EM spectrum.
In regard to claim 19, Yang et al., in view of Chien et al., discloses the limitations as applied to claim 10 above, but fails to disclose
the optical device comprising a pair of eyeglasses or a lens.
However, one of ordinary skill in the art would recognize incorporating the claimed optical filtering device to a lens, eyeglasses, or other component with optical power.

By applying such a filter to a device such as a lens or eyeglasses, profitability may be increased by allowing for selective reflection of some portions of the EM spectrum.
In regard to claim 20, Yang et al., in view of Chien et al., discloses the limitations as applied to claim 11 above, but fails to disclose
the optical device comprising a pair of eyeglasses or a lens.
However, one of ordinary skill in the art would recognize incorporating the claimed optical filtering device to a lens, eyeglasses, or other component with optical power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yang et al., in view of Chien et al., with the optical device comprising a pair of eyeglasses or a lens.
By applying such a filter to a device such as a lens or eyeglasses, profitability may be increased by allowing for selective reflection of some portions of the EM spectrum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
March 2, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871